WOODLEY, Judge.
The conviction is for the felony offense of drunk driving, the jury having assessed the punishment at two years in the penitentiary.
No statement of facts accompanies the record and there are no bills of exception.
The sentence appearing in the transcript orders appellant’s confinement in the penitentiary for a term of “not less than 10 days years nor more than Two (2) years.”
There being no minimum term provided for the offense charged, the sentence is reformed so as to provide that appellant be confined in the penitentiary for not less than one day nor more than two years.
As reformed, the judgment is affirmed.